DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention restriction in the reply filed on April 4, 2022, is acknowledged.  The traversal is on the ground(s) that Groups I and II share some mutual characteristics.  This is not found persuasive because while the inventions may share some mutual characteristics, each of Group I and Group II contain claim limitations not required by the other group. As there are mutually exclusive limitations in each of the groups, they would require a different response and thus be a burden on the Examiner. This is shown in the double patenting rejection below, a rejection that would be completely different for the unelected invention.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 4, 2022.
Claim 1-14 are under consideration. 
Double Patenting
Claims 1-7, 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-6, 10, and 12-17 of U.S. Patent No. 10,751,241. Although the claims at issue are not identical, they are not patentably distinct from each other because a nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. MPEP 804. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993), MPEP 804.
Instant application claim 1 and U.S. Patent No. 10,751,241 claim 2 both disclose a leg positioner, comprising: a thigh clamp module defining a main axis and a distal extension; a swing arm module attached to the thigh clamp module at the distal extension; and a foot brace attached to the swing arm module, wherein the swing arm module comprises a base arm and a main axle extending from the base arm to the foot brace, wherein the main axle defines a main axle axis, and the main axle axis substantially coincides with the main axis when the main axle is in a neutral position in which a leg placed therein would be straight, wherein the vertical arm comprises a first joint configured to rotate about a first joint axis perpendicular to the main axis, and the horizontal arm comprises a second joint for attachment to the main axle and configured to permit rotation of the main axle about a second joint axis perpendicular to the main axis and perpendicular to the first joint axis.
	Instant application claim 2 is substantially identical to U.S. Patent No. 10,751,241 claim 2.
Instant application claim 3 is substantially identical to U.S. Patent No. 10,751,241 claim 5.
Instant application claim 4 is substantially identical to U.S. Patent No. 10,751,241 claim 6.
Instant application claim 5 is substantially identical to U.S. Patent No. 10,751,241 claim 10.
Instant application claim 6 is substantially identical to U.S. Patent No. 10,751,241 claim 13.
Instant application claim 7 is substantially identical to U.S. Patent No. 10,751,241 claim 12.
Instant application claim 9 and U.S. Patent No. 10,751,241 claim 14 both disclose a leg positioner, comprising: a thigh clamp module defining a main axis and a distal extension; a swing arm module attached to the thigh clamp module at the distal extension; and a foot brace attached to the swing arm module, wherein the swing arm module comprises a base arm and a main axle extending from the base arm to the foot brace, wherein the main axle defines a main axle axis, and the main axle axis substantially coincides with the main axis when the main axle is in a neutral position in which a leg placed therein would be straight, wherein the vertical arm comprises a first joint configured to rotate about a first joint axis perpendicular to the main axis, and the horizontal arm comprises a second joint for attachment to the main axle and configured to permit rotation of the main axle about a second joint axis perpendicular to the main axis and perpendicular to the first joint axis.
Instant application claim 10 is substantially identical to U.S. Patent No. 10,751,241 claim 15.
Instant application claim 11 is substantially identical to U.S. Patent No. 10,751,241 claim 16.
	Instant application claim 12 is substantially identical to U.S. Patent No. 10,751,241 claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 9-12  are rejected under 35 U.S.C. 103 as being unpatentable over Zahiri et al (US 5645079) in view of Bernardoni et al (US 2015/0231013).
With respect to claim 1, Zahiri et al discloses A leg positioner, comprising: a) a thigh clamp module to secure an upper leg of a patient, the thigh clamp module defining a main axis (Fig 2, thigh clamp 66, axis shown via the leg); and b) a swing arm module attached to the thigh clamp module (Fig 6, swinging arm module shown), the swing arm module configured to secure a lower leg of the patient, wherein the swing arm module comprises a base arm and a main axle extending from the base arm (Fig 8, Fig 7, base arm 42, main axle 77/79/80), wherein the main axle defines a main axle axis (Fig 10, axis shown via the leg), and the main axle axis substantially coincides with the main axis when the main axle is in a neutral position in which a leg placed therein would be straight (Fig 10, axis shown via the leg), wherein the base arm connects to the main axle by a vertical bracket and a horizontal bracket (Fig 1-5, horizontal movement bracket 26 and vertical movement bracket 24), the vertical bracket connects to the base arm at a first joint defining a first joint axis (Fig 1-5, first axis at joint 24), the horizontal bracket connects to the vertical bracket at a second joint defining a second joint axis (Fig 1-5, second axis at joint 26), sufficient to bend the knee in varus or valgus . . . Application No. 17/002,469Response ro Office Action of February 4, 2022Attorney Docket No. 20-42697automatically while the swing arm places the lower leg in varus or valgus (col 8 ln 53-59, as there is a boot 82 at the end of the sliding system 76 there would inherently be at least some weight at the end of the sliding system 76 pulling on the leg when the joint 24 has bent the leg in a downward direction causing at least some level of traction on the leg, this traction would be maintained while the leg then be placed in varus of valgus).  
Zahiri et al is silent on wherein the first joint is above and laterally offset from the main axle axis, and the first joint axis is perpendicular to and above the main axle to allow a knee of a patient to undergo flexion and extension, and the second joint is laterally offset from the main axle axis, and the second joint axis is perpendicular to the first joint axis and perpendicular to the main axle sufficient to bend the knee in varus or valgus without placing a pivot point on the knee to distract the lower leg from the upper leg.
Bernardoni et al teaches an analogous leg positioner wherein the swing arm module (Fig 7, base arm 37’, main axle 34’, foot brace 60’) wherein the first joint is above and laterally offset from the main axle axis, and the first joint axis is perpendicular to and above the main axle to allow a knee of a patient to undergo flexion and extension (Annotated Fig 12, Annotated Fig 10, axis at joint 31’- [0093]), and the second joint is laterally offset from the main axle axis, and the second joint axis is perpendicular to the first joint axis and perpendicular to the main axle sufficient to bend the knee in varus or valgus without placing a pivot point on the knee to distract the lower leg from the upper leg (Annotated Fig 12, Annotated Fig 10, axis 6a’- [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint locations relative to the main axle axis and main axis of Zahiri et al to be offset as taught by Bernardoni et al in order to allow for better alignment with the limb positioner thus device manipulation, to reduce stress on the device joints (Bernardoni et al [0098], [0099]).

    PNG
    media_image1.png
    887
    1341
    media_image1.png
    Greyscale

Annotated Fig 10 and 12, Bernardoni et al
With respect to claim 3, Zahiri et al/Bernardoni et al discloses The leg positioner of claim 1, wherein the horizontal bracket has a medial end and a lateral end (Zahiri et al Fig 6, medial end 73 and lateral end 72), the lateral end attached to the vertical bracket at the second joint defining the second joint axis (Zahiri et al Fig 6, lateral end 72 shown to attach to vertical bracket 24 and define second joint 26), and the medial end interchangeably attachable to a first side or a second side of the main axle (Zahiri et al Fig 6, medial end 73 interchangeably attached to main axle sides via joint 28).  
With respect to claim 5, Zahiri et al/Bernardoni et al discloses The leg positioner of claim 1, further comprising a foot brace attached to the swing arm module; and a rotation lock assembly attached to the foot brace to adjust an orientation of the foot brace and lock the foot brace in place at a desired orientation, wherein the rotation lock assembly allows the foot brace to adjust in the direction pushed or pulled (Zahiri et al col 8 ln 26, gear box 74 has an automatic locking rotation system; col 8 ln 33-35, rotation lock does not inhibit foot brace adjustments in a push or pull direction).  
With respect to claim 9, Zahiri et al discloses A leg positioner, comprising: a) a thigh clamp module defining a main axis (Fig 2, thigh clamp 66, axis shown via the leg) and a distal extension (Fig 2, distal extension form thigh clamp is member 24); and b) a swing arm module attached to the thigh clamp module at the distal extension (Fig 6, swinging arm module shown); c) wherein the swing arm module comprises a base arm and a main axle extending from the base arm (Fig 8, Fig 7, base arm 42, main axle 77/79/80, foot brace 82/90), wherein the main axle defines a main axle axis (Fig 10, axis shown via the leg), and the main axle axis substantially coincides with the main axis when the main axle is in a neutral position in which a leg placed therein would be straight (Fig 10, shown), d) wherein the vertical arm comprises a first joint configured to rotate about a first joint axis perpendicular to the main axis (Fig 1-5, first axis at joint 24), and the horizontal arm comprises a second joint for attachment to the main axle and configured to permit rotation of the main axle about a second joint axis that is perpendicular to the main axis and perpendicular to the first joint axis (Fig 1-5, second axis at joint 26). 
Zahiri is silent on wherein the base arm comprises a vertical arm and a horizontal arm defining an L-shape configuration, wherein the vertical arm comprises a first joint, and the horizontal arm comprises a second joint, wherein the first joint and the second joint are laterally offset from the main axle axis. 
Bernardoni et al teaches an analogous leg positioner wherein the swing arm module (Fig 7, base arm 37’, main axle 34’, foot brace 60’) wherein the base arm comprises a vertical arm and a horizontal arm defining an L-shape configuration (Fig 12, joint 31’ form an L shape) wherein the vertical arm comprises a first joint (Fig 12, axis at joint 31’- [0093]), and the horizontal arm comprises a second joint (Fig 12, axis 6a’- [0092]), wherein the first joint and the second joint are laterally offset from the main axle axis (Annotated Fig 12, offset from axis at 6c’).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint locations relative to the main axle axis and main axis of Zahiri et al to be offset as taught by Bernardoni et al in order to allow for better alignment with the limb positioner thus device manipulation, to reduce stress on the device joints (Bernardoni et al [0098], [0099]).
With respect to claim 10, Zahiri et al/Bernardoni et al discloses The leg positioner of claim 9, wherein the swing arm module is reversible for use on a left leg for a right leg of the patient (Bernardoni Fig 11, Fig 12, [0119]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint locations relative to the main axle axis and main axis of Zahiri et al to be offset as taught by Bernardoni et al in order to allow for better alignment with the limb positioner thus device manipulation, to reduce stress on the device joints (Bernardoni et al [0098], [0099]).
With respect to claim 11, Zahiri et al/Bernardoni et al discloses The leg positioner of claim 9, wherein the base arm is rotatably attached to the thigh clamp module at a third joint so that the base arm can rotate from a first lateral side of the thigh clamp module to a second lateral side of the thigh clamp module opposite the first lateral side (Bernardoni Fig 11, Fig 12, [0119], third joint 6d’/6e’).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint locations relative to the main axle axis and main axis of Zahiri et al to be offset as taught by Bernardoni et al in order to allow for better alignment with the limb positioner thus device manipulation, to reduce stress on the device joints (Bernardoni et al [0098], [0099]).
With respect to claim 12, Zahiri et al/Bernardoni et al discloses The leg positioner of claim 9, wherein a first side and a second side of the main axle is configured to removably attach to the base arm so that the base arm can interchangeably attach to the first or second side of the main axle (Bernardoni Fig 11, Fig 12, [0119], [0095], third joint 6d’/6e’ allows for removal and reattachment as it is a series of parts and thus could be disassembled if so desired).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint locations relative to the main axle axis and main axis of Zahiri et al to be offset as taught by Bernardoni et al in order to allow for better alignment with the limb positioner thus device manipulation, to reduce stress on the device joints (Bernardoni et al [0098], [0099]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zahiri et al/Bernardoni et al as applied to claim 1 above, and further in view of Anderson (US 3766384).
With respect to claim 4, Zahiri et al/Bernardoni et al discloses The leg positioner of claim 1.
Zahiri et al/Bernardoni et al is silent on wherein the base arm is rotatably attached to the thigh clamp module at a vertical base frame axis so that the base arm can rotate from a first lateral side of the thigh clamp module to a second lateral side of the thigh clamp module opposite the first lateral side.  
Anderson teaches an analogous limb support having the base arm 84 is rotatably attached to the user support at a vertical base frame axis 83 so that the base arm can rotate from a first lateral side of the user support to a second lateral side of the user support opposite the first lateral side (Fig 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zahiri et al/Bernardoni et al with the base arm rotation as taught by Anderson in order to have the device best put in a position for a user (Anderson col 10 ln 1-5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zahiri et al/Bernardoni et al as applied to claim 1 above, in view of Luttrell et al. (US 5547464), and in further view of Rau (US 413,791).
With respect to claim 6, Zahiri et al/Bernardoni et al discloses The leg positioner of claim 1, wherein the main axle defines a main axle axis (Zahiri et al Fig 2), wherein the main axle comprises a proximal axle (Zahiri et al Fig 8, axle 77), a distal axle moveably connected to the proximal axle so as to move longitudinally towards and away from the proximal axle along the main axle axis to distract the knee (Zahiri et al Fig 8, axle 79, col 8 ln 53-59), which in turn pushes the distal axle away from the proximal axle to cause distraction of a knee while simultaneously bending the knee in varus or valgus (Zahiri et al col 8 ln 53-59, simultaneous varus and valgus can occur while distraction also occurs).  
Zahiri et al/Bernardoni et al is silent on a wheeled shaft fixed to the distal axle and overlapping onto the proximal axle, and a cam rotatably connected to the proximal axle and operatively connected to the wheeled shaft such that when the main axle is rotated relative to the thigh clamp module, the cam rotates in an opposite direction pushing the wheeled shaft away from the proximal axle.
Luttrell et al. teaches an analogous leg joint wherein a shaft 66 fixed to the distal axle 14 and overlapping onto the proximal axle 38, and a cam 52/54 rotatably connected  to the proximal axle (Figs 2 and 5, rotatable and connected to axle 38) and operatively connected to the shaft (via link 66) such that when the main axle 14/38 is rotated,9 to the wheeled shaft such that when the main axle is rotated relative to the thigh clamp module, the cam rotates in an opposite direction pushing the shaft away from the proximal axle (Fig 5, cam connected to 42/26 would rotate in an opposite direction compared to axle 14/38), which in turn pushes the distal axle away from the proximal axle to cause distraction of a knee while simultaneously bending the knee in varus or valgus (col 3 ln 58-61, this can occur while the knee is also in varus and valgus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic extension of Zahiri et al/Bernardoni et al to be from the cam system as taught by Luttrell et al. in order to better fit the natural movement of the joint (Luttrell et al. col 1 ln 65-68). 
Zahiri et al/Bernardoni et al/Luttrell et al discloses the device as discussed above.
Zahiri et al/Bernardoni et al/Luttrell et al is silent on a wheeled shaft.
Rau teaches an analogous mechanical cam movement with a wheeled shaft C fixed to the distal axle D and overlapping onto the proximal axle F, and a cam B rotatably connected to the proximal axle F and operatively connected to the wheeled shaft such that when the main axle D/F is rotated relative to module A, the cam rotates in an opposite direction pushing the wheeled shaft away from the proximal axle, which in turn pushes the distal axle away from the proximal axle to cause extension (Fig 2, col 2 ln 49-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cam system of Zahiri et al/Bernardoni et al/Luttrell et al to have a wheeled shaft as taught by Rau in order to allow for device vibrations (Rau col 2 ln 59-61). 

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zahiri et al/Bernardoni et al as applied to claim 1 and 9 above, in view of Rogers (US 1635638).
With respect to claim 7, Zahiri et al/Bernardoni et al discloses The leg positioner of claim 1.
Zahiri et al/Bernardoni et al is silent on wherein the thigh clamp module comprises a rack and pinion assembly to automatically center a thigh of the patient within the thigh clamp nodule.  
Rogers teaches an analogous leg clamp mechanism with a rack 5 and pinion 6 (Fig 4) assembly to automatically center the patient within the thigh clamp module (Fig 3, as the outer member 14 is moved inwards the leg would automatically- with no additional action required- be centered between the clamps 14/12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg clamp of Zahiri et al/Bernardoni et al with rack and pinion clamp as taught by Rogers in order to better fit and to better grip the leg (Rogers col 1 ln 9-15). 
With respect to claim 13, Zahiri et al/Bernardoni et al discloses The leg positioner of claim 9.
Zahiri et al/Bernardoni et al is silent on wherein the thigh clamp module comprises a rack and pinion assembly to automatically center a thigh of the patient within the thigh clamp nodule.  
Rogers teaches an analogous leg clamp mechanism with a rack 5 and pinion 6 (Fig 4) assembly to automatically center the patient within the thigh clamp module (Fig 3, as the outer member 14 is moved inwards the leg would automatically- with no additional action required- be centered between the clamps 14/12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg clamp of Zahiri et al/Bernardoni et al with rack and pinion clamp as taught by Rogers in order to better fit and to better grip the leg (Rogers col 1 ln 9-15). 

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zahiri et al/Bernardoni et al/Rogers as applied to claim 7 and 13 above, and further in view of Hempker (US 2009/0000033).
With respect to claim 8, Zahiri et al/Bernardoni et al/Rogers discloses The leg positioner of claim 7, further comprising a lock assembly to lock the adjuster and fix the thigh brace at a desired size (Rogers Fig 2, lock assembly 18/8/7), wherein the lock assembly comprises: a) a ratchet fixedly mounted on a pinion to rotate with the pinion (Rogers Fig 3, ratchet 8 mounted to pinion 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg clamp of Zahiri et al/Bernardoni et al with rack and pinion clamp as taught by Rogers in order to better fit and to better grip the leg (Rogers col 1 ln 9-15). 
Zahiri et al/Bernardoni et al/Rogers is silent on b) a pawl operatively connected to the ratchet to permit rotation of the ratchet in a first direction, c) a trigger connected to the pawl, the trigger having a first end and a second end opposite the first end and a mounting pin therebetween with a first trigger rod attached to the trigger at the first end and extending perpendicularly away from the trigger in a first direction, a second trigger rod attached to the trigger at the second end and extending perpendicularly away from the trigger in a second direction opposite of the first direction, a first trigger button attached to the first trigger rod, and a second trigger button attached to the second trigger rod.  
Hempker teaches an analogous turning member 28 (analogous to the pinion and ratchet of Zahiri et al/Bernardoni et al/Rogers) and an analogous locking mechanism which comprises: b) a pawl 36 operatively connected to the rotating member to permit rotation of the rotating member in a first direction (Fig 4, rod 36 is a spring loaded member which restricts rotational movement when engaged, thus it serves as a pawl and would permit rotation in a first direction when not engaged), c) a trigger connected to the pawl (Fig 3, trigger 44/46), the trigger having a first end and a second end opposite the first end and a mounting pin therebetween (Fig 3, trigger having a first end 46 and second end 44 with an unlabeled pin therebetween) with a first trigger rod attached to the trigger at the first end and extending perpendicularly away from the trigger in a first direction, a second trigger rod attached to the trigger at the second end and extending perpendicularly away from the trigger in a second direction opposite of the first direction (Fig 3, Fig 4, rod 48 interpreted to be divided into a first and second rod extending perpendicular from the trigger 44/46 in opposing directions), a first trigger button attached to the first trigger rod, and a second trigger button attached to the second trigger rod (Fig 3, first and second trigger buttons 58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pinion of Zahiri et al/Bernardoni et al/Rogers to have the pawl like member with a button system as taught by Hempker in order to have the locking system be more easily engageable (Hempker [0015]).
With respect to claim 14, Zahiri et al/Bernardoni et al/Rogers discloses leg positioner of claim 13, further comprising a lock assembly to lock the adjuster and fix the thigh brace at a desired size (Rogers Fig 2, lock assembly 18/8/7), wherein the lock assembly comprises: a) a ratchet fixedly mounted on a pinion to rotate with the pinion (Rogers Fig 3, ratchet 8 mounted to pinion 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg clamp of Zahiri et al/Bernardoni et al with rack and pinion clamp as taught by Rogers in order to better fit and to better grip the leg (Rogers col 1 ln 9-15). 
Zahiri et al/Bernardoni et al/Rogers is silent on b) a pawl operatively connected to the ratchet to permit rotation of the ratchet in a first direction, c) a trigger connected to the pawl, the trigger having a first end and a second end opposite the first end and a mounting pin therebetween with a first trigger rod attached to the trigger at the first end and extending perpendicularly away from the trigger in a first direction, a second trigger rod attached to the trigger at the second end and extending perpendicularly away from the trigger in a second direction opposite of the first direction, a first trigger button attached to the first trigger rod, and a second trigger button attached to the second trigger rod.  
Hempker teaches an analogous turning member 28 (analogous to the pinion and ratchet of Zahiri et al/Bernardoni et al/Rogers) and an analogous locking mechanism which comprises: b) a pawl 36 operatively connected to the rotating member to permit rotation of the rotating member in a first direction (Fig 4, rod 36 is a spring loaded member which restricts rotational movement when engaged, thus it serves as a pawl and would permit rotation in a first direction when not engaged), c) a trigger connected to the pawl (Fig 3, trigger 44/46), the trigger having a first end and a second end opposite the first end and a mounting pin therebetween (Fig 3, trigger having a first end 46 and second end 44 with an unlabeled pin therebetween) with a first trigger rod attached to the trigger at the first end and extending perpendicularly away from the trigger in a first direction, a second trigger rod attached to the trigger at the second end and extending perpendicularly away from the trigger in a second direction opposite of the first direction (Fig 3, Fig 4, rod 48 interpreted to be divided into a first and second rod extending perpendicular from the trigger 44/46 in opposing directions), a first trigger button attached to the first trigger rod, and a second trigger button attached to the second trigger rod (Fig 3, first and second trigger buttons 58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pinion of Zahiri et al/Bernardoni et al/Rogers to have the pawl like member with a button system as taught by Hempker in order to have the locking system be more easily engageable (Hempker [0015]).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786